Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 10 September 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2020 has been entered.
	
Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 5 recites the limitation "The substrate for biochips, according to claim 4" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 4 is cancelled.
 In the interest of compact prosecution, claim 5 is interpreted to depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Smith et al. and Brown et al.
Claims 1, 5, 7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US20090141376) in view of Brown et al. (US20050274885).
Smith et al. teach a device comprising an array of biomolecules immobilized in discrete regions (e.g. para 0009, pg.2; para 0120, pg. 13; Fig. 10) on a substrate comprising an amorphous diamond-like surface (e.g. The substrates may also include a plurality of biomolecules attached to the carbonaceous layer. The support surface may include a glass block. The support surface may include a layer of SF 10 glass. The carbonaceous layer may include amorphous carbon as in para 0008, pg. 1-2; para 0035, pg. 3).
Furthermore, Smith teaches surfaces are functionalized with chemical entities to attach target biomolecules and does not teach scratching or etching the surface prior to the attachment of target biomolecules (e.g. para 0011-0012, pg. 2; para 0050, pg. 6; The carbon substrates ( e.g. in the form of films or layers) of the present invention may be functionalized in a variety of ways known in the art, e.g. using the photochemical method set forth in U.S. Pat. No. 6,569,979, incorporated herein by reference. An alkene molecule may be covalently attached to a carbon substrate through the use of a UV-light mediated reaction as in para 0057,pg. 7; para 0057-0060, pg. 7; para 0144,pg. 15-16; Fig. 1, 11 and 12). 

It is further noted that Smith et al. teach the substrate is modified to include a hydrophobic border around each spot to maintain reagent solution on individual feature and to prevent mixing and contamination from adjacent features (e.g. para 0085, pg. 10).
Therefore, the teaching of Smith meets the limitation: A substrate for biochips comprising a substrate with a planar surface and a plurality of reaction spots disposed on the planar surface of the substrate (e.g. para 0008-0009, pg.1-2; para 0012, pg. 2; para 0050, pg. 6; para 0057-0060, pg. 7; para 0120, pg. 13; Fig. 1, 10-12) as required by claim 1.
Smith et al. also meet the requirements of the limitation: wherein the bottoms of reaction spots are in the same plane as a planar surface (e.g. para 0012, pg. 2; para 0050, pg. 6; para 0057-0060, pg. 7; Fig. 1, 11 and 12) as required by claim 1.
Furthermore, as Smith et al. teach surfaces are functionalized with chemical entities to covalently attach target biomolecules (e.g. The carbon substrates (e.g. in the form of films or layers) of the present invention may be functionalized in a variety of ways known in the art, e.g. using the photochemical method set forth in U.S. Pat. No. 6,569,979, incorporated herein by reference. An alkene molecule may be covalently attached to a carbon substrate through the use of a UV-light mediated reaction as in para 0057, pg. 7; para 0057-0060, pg. 7; Fig. 1, 11 and 12), they render obvious the requirement of the limitation: wherein a functional group(s) is/are immobilized to each of the reaction spots by a covalent bond as required by claim 1.
claim 1.
Furthermore, Smith et al. meet the limitations: A biochip in which a biologically relevant substance(s) is/are immobilized on each of a plurality of reaction spots disposed on a substrate for biochips(e.g. target biomolecules are immobilized by bonding to chemical groups that are attached to surface as in para 0012, pg. 2), wherein said substrate comprises a substrate with a planar surface and a plurality of reaction spots disposed on the planar surface of the substrate(e.g. para 0008-0009, pg.1-2; para 0012, pg. 2; para 0050, pg. 6; para 0057-0060, pg. 7; para 0120, pg. 13; Fig. 1, 10-12), wherein the bottoms of the reaction spots are in the same plane as the planar surface(e.g. para 0012, pg. 2; para 0050, pg. 6; para 0057-0060, pg. 7; Fig. 1, 11 and 12), wherein a functional group(s) is/are immobilized to each of the reaction spots by a covalent bond (e.g. The carbon substrates (e.g. in the form of films or layers) of the present invention may be functionalized in a variety of ways known in the art, e.g. using the photochemical method set forth in U.S. Pat. No. 6,569,979, incorporated herein by reference. An alkene molecule may be covalently attached to a carbon substrate through the use of a UV-light mediated reaction as in para 0057, pg. 7; para 0057-0060, pg. 7; Fig. 1, 11 and 12), wherein the entire planar surface of said substrate comprises carbon selected from amorphous carbon and diamond-like carbon (e.g. para 0008, pg. 1-2; para 0035, pg. 3) as required by claim 14.
Furthermore, they meet the limitation: a substrate for biochips wherein said functional group(s) is/are an amino group and/or a carboxyl group as recited in claim 5.
claim 15.
Therefore, Smith et al. render obvious the limitations: a biochip in which a biologically relevant substance(s) is/are immobilized on each of a plurality of reaction spots disposed on a substrate for biochips (e.g. target biomolecules are immobilized by bonding to chemical groups that are attached to surface as in para 0012, pg. 2), wherein said substrate comprises a 
wherein the bottoms of the reaction spots are in the same plane as the planar surface, (e.g. para 0012, pg. 2; para 0050, pg. 6; para 0057-0060, pg. 7; Fig. 1, 11 and 12), wherein a functional group(s) is/are immobilized to each of the reaction spots by a covalent bond, and the functional group(s) covalently bind to the biologically relevant substance(s) (e.g. in the form of films or layers) of the present invention may be functionalized in a variety of ways known in the art, e.g. using the photochemical method set forth in U.S. Pat. No. 6,569,979, incorporated herein by reference. An alkene molecule may be covalently attached to a carbon substrate through the use of a UV-light mediated reaction as in para 0057, pg. 7; para 0057-0060, pg. 7; Fig. 1, 11 and 12); wherein the entire planar surface of said substrate comprises carbon selected from amorphous carbon and diamond-like carbon (e.g. para 0008, pg. 1-2; para 0035, pg. 3) as required by claim 16.
Smith et al. teach a device comprising multiple discrete features arrayed on a substrate comprising an amorphous diamond-like surface. However, Smith et al. do not teach the limitation:  a substrate comprising a plurality of reaction spots surrounded by a plurality of non-functionalized area and grooves as required by claims 1 and 14- 16.
Brown et al. teach a sample plate for analysis of biomolecules (e.g. para 0005, pg. 1) comprising a plurality of sample regions (i.e. reaction spots), each sample region surrounded by a circular groove, wherein the sample region and the surrounding groove are discrete entities separated by a section of the plate surface(e.g. para 0009-0012, pg. 1; para 0017, pg. 1; para 
Brown et al. teach the grooves help define individual reaction spots (e.g. para 0017, pg. 1; 0112, pg. 5). Brown also teaches a sample plate comprising a glass substrate (e.g. para 0026, pg. 2) and a carbon-containing coating on the substrate (e.g. PTFE or polystyrene as in para 0023, pg. 2; para 0115, pg. 5). 
Brown et al. teach each sample region is separated from the surrounding circular groove by a section of the carbon-containing PTFE or polystyrene hydrophobic surface that is inert, i.e. does not retain sample (e.g. Fig. 1 a and b). The combination of the hydrophobic surface and the moat allows improved retention of sample volume on the sample region (e.g. para 0120, pg. 5). 
As indicated in the figure below, at each feature of the array, the reaction spot has a diameter that is smaller than the diameter of the circular groove.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Therefore, the teaching of Brown meets the following limitations: A substrate for biochips comprising a substrate and a plurality of reaction spots disposed on the substrate (e.g. sample regions on a substrate as in para 0009-0012, pg. 1; para 0036-0040, pg. 2; para 0012, pg. 5; reaction as in para 0077, pg. 3), wherein a plurality of grooves which surround each of said reaction spots individually and independently are provided on the substrate (e.g. para 0005, pg. 1; para 0009-0012, pg. 1; para 0036-0040, pg. 2; para 0012, pg. 5; Fig. 1),  wherein the plurality of grooves which surround each of said reaction spots do not intersect or come into contact with one another (e.g. Fig. 1) as required by claim 1.
Furthermore, Brown et al. meet the limitation: wherein the diameter of the reaction spot is less than the diameter of the surrounding groove, which difference defines a portion of the planar surface between the reaction spot and the groove, wherein the carbon on the portion of the planar surface between the reaction spot and the groove is not functionalized (i.e. inert hydrophobic area surrounding the sample region inside the circular groove) as recited in claim 1.
Furthermore, Brown et al. meet the limitations: A biochip comprising a plurality of reaction spots disposed on a substrate for biochips(e.g. sample regions on a substrate as in para 0009-0012, pg. 1; para 0036-0040, pg. 2; para 0012, pg. 5; reaction as in para 0077, pg. 3), wherein a plurality of grooves which surround each of said reaction spots individually and independently are provided on the substrate(e.g. para 0005, pg. 1; para 0009-0012, pg. 1; para 0036-0040, pg. 2; para 0012, pg. 5; Fig. 1), wherein the plurality of grooves which surround claim 14.
Furthermore, Brown et al. meet the limitation: wherein the diameter of the reaction spot is less than the diameter of the surrounding groove, which difference defines a portion of the planar surface between the reaction spot and the groove, wherein the carbon on the portion of the planar surface between the reaction spot and the groove is not functionalized (i.e. inert hydrophobic area surrounding the sample region inside the circular groove) as recited in claim 14.
Furthermore, Brown et al. meet the limitation: A substrate for a biochip comprising a plurality of reaction spots disposed on the substrate (e.g. sample regions on a substrate as in para 0009-0012, pg. 1; para 0036-0040, pg. 2; para 0012, pg. 5; reaction as in para 0077, pg. 3), wherein a plurality of grooves which surround each of said reaction spots individually and independently are provided on the substrate(e.g. para 0005, pg. 1; para 0009-0012, pg. 1; para 0036-0040, pg. 2; para 0012, pg. 5; Fig. 1), wherein the plurality of grooves which surround each of said reaction spots do not intersect or come into contact with one another(e.g. Fig. 1) as required by claim 15.
Furthermore, Brown et al. render obvious the limitations: A biochip comprising a plurality of reaction spots disposed on a substrate for biochips (e.g. sample regions on a substrate as in para 0009-0012, pg. 1; para 0036-0040, pg. 2; para 0012, pg. 5; reaction as in para 0077, pg. 3), wherein a plurality of grooves which surround each of said reaction spots individually and independently are provided on the substrate (e.g. para 0005, pg. 1; para 0009-0012, pg. 1; para 0036-0040, pg. 2; para 0012, pg. 5; Fig. 1), wherein the plurality of grooves claim 16.
As both Smith et al.  and Brown et al. teach substrates comprising a carbon-containing coating  and individual reaction spots to which biomolecules are immobilized, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Smith et al. to include a plurality of grooves which surround each of said reaction spots individually and independently, wherein each reaction spot is separated from its respective circular groove by an area of the inert hydrophobic surface and wherein the plurality of grooves which surround each of said reaction spots do not intersect or come into contact with one another as taught by Brown et al. because a person of ordinary skill in the art would recognize that incorporating grooves and hydrophobic areas that encircle each individual reactions spot would promote improved sample retention (e.g. grooves help define individual reaction spots as in para 0017,pg. 1; 0112,pg. 5;  acts as a barrier to a sample perimeter, allowing improved retention of sample volume on the sample region as in para 0120,pg. 5, Brown).

Regarding the limitation: wherein, when a solution containing a biologically relevant substance is spotted on the reaction spot, a resulting droplet of the solution covers the reaction spot in a shape such that a peripheral portion of the droplet is at the upper edge of the inner side of the surrounding groove and does not enter the surrounding groove as required by claim 1:
claim 13:
Regarding the limitation: wherein said biologically relevant substance(s) is/are provided in a droplet, and a peripheral portion of the droplet is caught at the upper edge of the inner side of the groove and does not enter the interior of the groove as required by claim 14:
Regarding the limitation: wherein said biologically relevant substance(s) is/are provided in a droplet, and a peripheral portion of the droplet is caught at the upper edge of the inner side of the groove and does not enter the interior of the groove as required by claim 16:
These limitations are interpreted to recite an intended use of the claimed substrate; placing a droplet on the substrate for analysis. Therefore, art is applied that recites structural elements that meet this use.
 In the instant case, Smith et al. teach the substrate is modified to include a hydrophobic border around each spot to maintain reagent solution on individual features and to prevent mixing and contamination from adjacent features (e.g. para 0085, pg. 10).
Furthermore, Smith et al. teach a sample is applied to the substrate as a 30l volume (e.g. para 0103, pg. 12).
Considering the Brown et al. reference, Brown et al. teach applying a sample volume of 5-10l to the surface of their substrate. Furthermore, Brown et al. teach the combination of a hydrophobic surface on the sample region and the moats surrounding each sample region allows improved retention of sample volume on the sample region (e.g. para 0119-0120, pg. 5). 
prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the substrate  of Smith et al. comprising a hydrophobic border around each spot to maintain reagent solution on individual feature and to prevent mixing and contamination from adjacent features (e.g. para 0085, pg. 10, Smith) to include the moats of Brown et al. which  surround the hydrophobic surface of the sample region because a person of ordinary skill in the art would appreciate the combination of these structural elements would improve retention of sample volume on the sample region (e.g. para 0120,pg. 5, Brown).
 Therefore, as the combined teachings of Smith et al. and Brown et al. disclose a substrate comprising the structural components of a sample region surrounded by a hydrophobic border which is surrounded by a moat, they make obvious the limitation: wherein, when a solution containing a biologically relevant substance is spotted on the reaction spot, a resulting droplet of the solution covers the reaction spot in a shape such that a peripheral portion of the droplet is at the upper edge of the inner side of the surrounding groove and does not enter the surrounding groove as required by claim 1.
Furthermore, as Smith et al. teach multiple biomolecules are arrayed on the surface of their device(e.g. para 0009, pg.2; para 0011-0012,pg. 2; para 0120,pg. 13; Fig. 10), the combined teachings of Smith et al. and Brown et al. render obvious the limitations: A biochip in which a biologically relevant substance(s) are immobilized on each of said reaction spots of the substrate for biochips as recited in claim 7.
Furthermore, the combined teachings of Smith et al. and Brown et al. make obvious the limitation: biochip of claim 7, wherein the biologically relevant substance(s) is/are provided in a droplet, and a peripheral portion of the droplet is caught at the upper edge of the inner side of the groove and does not enter the interior of the groove as required by claim 13.
claim 14.
Furthermore, the combined teachings of Smith et al. and Brown et al. make obvious the limitation: wherein said biologically relevant substance(s) is/are provided in a droplet, and a peripheral portion of the droplet is caught at the upper edge of the inner side of the groove and does not enter the interior of the groove as required by claim 16.

Regarding the limitations: wherein the amorphous carbon or the diamond-like carbon is exposed on the planar surface between the reaction spot and the groove as required by claim 15:
Regarding the limitations: wherein the amorphous carbon or the diamond-like carbon is exposed on the planar surface between the reaction spot and the groove as required by claim 16:
As noted above, it is would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combined the structural features of the biological test substrate of Smith with the structural features of the biological test substrate of Brown because a person of ordinary skill in the art would appreciate the combination of these structural elements would improve retention of sample volume on the sample region (e.g. para 0120,pg. 5, Brown).
Therefore, as Smith et al. teach a substrate surface comprises carbon selected from amorphous carbon and diamond-like carbon (e.g. para 0008, pg. 1-2; para 0035, pg. 3, Smith) claim 15.
Furthermore, the combined teachings of Smith et al. and Brown et al. render obvious the limitation: wherein the amorphous carbon or the diamond-like carbon is exposed on the planar surface between the reaction spot and the groove as required by claim 16.

Smith et al., Brown et al. and Carson et al.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. and Brown et al., as applied to claims 1, 5, 7 and 13-16 above, and further in view of Carson et al.(US7189,361).
The teachings of Smith et al. and Brown et al. as applied above are incorporated in this rejection.
Smith et al. and Brown et al. teach a substrate comprising multiple reaction regions and grooves surrounding these regions and comprising a diamond-like carbon surface. Brown et al. also teach a biochip substrate comprising reaction regions and grooves. They teach the depth of the groove (i.e. moat) may be, for example, 250 microns in width and depth (e.g. para 0114, pg. 5).
m to 100 m and a depth of 0.5 m to 50 m as required by claim 2.
	Carson et al. teach grooved substrates (e.g. lines 56-58, col. 2). Additionally, Carson teach that substrate comprising microgrooves are known in the art. Specifically, Carson teaches a substrate having microgrooves wherein the width and depth of the grooves each measure 50 m (e.g. Example 1, Table 1, col. 12).
Therefore, the teaching of Carson meets the limitation: wherein said groove has a width of 10 mm to 100 mm and a depth of 0.5 mm to 50 mm as required by claim 2.
	Like Brown et al., Carson teaches grooved surfaces. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the filing date of the claimed invention to modify the teachings of Smith et al. and Brown et al. to include the width and depth measurements taught by Carson et al. because a person of ordinary skill in the art would recognize that the simple substitution of grooves having the dimensions taught by Brown with another would have yielded the predictable outcome of a biochip substrate comprising an array of reaction spots surrounded by grooves. Furthermore, a person of ordinary skill in the art would appreciate that the grooves having dimensions taught by Carson would be operable in the plate taught by Brown as the main consideration Regarding the structure of the grooves is to define the perimeter of the sample region (e.g. para 0017, pg. 1, Brown).
Smith et al., Brown et al. and Hoeprich, Jr.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. and Brown et al., as applied to claims 1, 5, 7 and 13-16 above, and further in view of Hoeprich, Jr. (US20090203549).
The teachings of Smith et al. and Brown et al. as applied above are incorporated in this rejection.
Smith et al. and Brown et al. teach a substrate comprising multiple reaction regions and grooves surrounding these regions and comprising a diamond-like carbon surface. Additionally, both Smith et al. (e.g. para 0025, pg. 2; Fig. 12) and Brown et al. (e.g. para 0026, pg. 2) teach a sample plate comprising a glass substrate. However, Smith et al. and Brown et al. do not expressly teach the density of spots on a 25mmX75mm glass slide as recited in claims 9-11.
At the time of the effective filing date, Hoeprich, Jr. teaches that arrays on of 10000 reaction spots ( i.e. spots comprising biomolecules)  on 25mmX75mm glass slides are known in the art(e.g. 25 mm X 75 mm slide as in para 0082, pg. 6; 10000 spots of oligonucleotides per slide as in para 0107-0109, pg. 8).
 Therefore, they teach the limitation: wherein the reaction spots are 10000 per substrate having a size of 25 mm x 75 mm slide glass as recited in claim 9.
Therefore, they teach the limitation: wherein the reaction spots are not less than 1000 per substrate having a size of 25 mm x 75 mm slide glass as recited in claim 10.
Therefore, they teach the limitation: wherein the reaction spots are not less than 300 per substrate having a size of 25 mm x 75 mm slide glass as recited in claim 11.
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Smith et al. and Brown et al. to feature 10000 reaction spots (i.e. spots comprising biomolecules)  on 25mmX75mm glass slides as taught by Hoeprich, Jr. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip substrate comprising an array of reaction spots surrounded by grooves.

Smith et al., Brown et al. and Nokihara et al.
Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. and Brown et al., as applied to claims 1, 5, 7 and 13-16 above, and further in view of Nokihara et al.(US20100130380).
The teachings of Smith et al. and Brown et al. as applied above are incorporated in this rejection.
Smith et al. and Brown et al. teach a substrate comprising multiple reaction regions and grooves surrounding these regions and comprising a diamond-like carbon surface. 
Brown et al. also teach a biochip substrate comprising reaction regions and grooves. They teach the depth of the groove (i.e. moat) may be, for example, 250 microns in width and depth (e.g. para 0114, pg. 5).
 However, the combined teachings of Smith et al. and Brown et al. do not teach claims 17-20.

 Furthermore, Nokihara et al. teach the substrates comprise amorphous carbon (claims 1, 8 and 9) and a surface roughness (Ra) 2nm or less (e.g. The surface roughness Ra of the substrate body is preferably less than 1 nm. Although the lower limit of Ra is not restricted, about 0.2 nm is usually close to the limit of working precision as in para 0015, pg. 2).
Therefore, Nokihara et al. render obvious claims 17-20.
As Smith et al., Brown et al. and Nokihara et al. all teach biochip substrates, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Smith et al. and Brown et al. to include a substrate surface have a roughness factor of 2nm or less as taught by Nokihara et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip substrate comprising an array of reaction spots surrounded by grooves.



Response to the Arguments
New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections. 
Furthermore, as noted in the current rejections, the teaching of Nokihara et al. is applied to meet the requirement of a biochip substrate comprising a surface roughness factor of 2nm or less.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/             Examiner, Art Unit 1639